DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,004,401. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Publication number: US 2016/0372497) in view of Kim et al (Publication number: US 2007/0296333).

Consider Claim 1, Lee et al show an organic light emitting display device (see figure 5), comprising: 
(a) A substrate comprising a display area and a non-display area (figures 4 and 5; paragraphs 98 and 99); (The TFT substrate for display device includes a first TFT T1 and a second TFT T2 that are disposed on a substrate SUB).
(b) A 5light emitting diode disposed on the substrate and overlapped with the display area (figures 4 and 5; paragraphs 61 and 97); (The pixel electrode PXL is connected to the first source electrode through a contact hole. The pixel electrode PXL becomes a pixel electrode of a liquid crystal display, or becomes an anode electrode or a cathode electrode of an OLED).
(c) A transistor comprising a gate electrode, and a lower electrode; and a voltage line disposed on the non-display area (see figures 4 and 5; paragraphs 98-101); (The TFT substrate for display device according to the third embodiment of the present disclosure includes a first TFT T1 and a second TFT T2 that are disposed on a substrate SUB, and first to fourth storage capacitors C1 to C4. The first TFT T1 and the second TFT T2 may be separated from each other at a predetermined distance).
(figure 5; paragraphs 105-107); (A first gate electrode G1 and a first dummy gate electrode GC1 are formed on the first gate insulating layer GI1 The first gate electrode G1 is formed in the first area TA1, and the first dummy gate electrode GC1 is formed in the storage capacitor area STGA. A metal material is formed on the first gate insulating layer GI1 and is patterned to form the first gate electrode G1 and the first dummy gate electrode GC1. The first gate electrode G1 is disposed to overlap the channel region A1 among the first semiconductor layers A1, SA1, and DA1, and the first dummy gate electrode GC1 is separated from the first gate electrode G1).   
However, Lee et al does not specifically show a channel overlapped with the gate electrode when viewed in a plan view.
In related art, Kim et al shows a channel overlapped with the gate electrode when viewed in a plan view (figure 6; paragraphs 59, 60, and 62); (The semiconductor layer 215 includes the active portion 215a at a center portion of the semiconductor layer 215, and source and drain contact portions 215b and 215c at both sides of the semiconductor layer 215. The active portion 215a is a channel of the semiconductor layer 215. The semiconductor layer 215 may be made of poly-crystalline silicon).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim et al into the (see Kim et al; paragraphs 62 and 63).

Consider Claim 10, Lee et al show an organic light emitting display device (see figure 5), comprising:
(a) A substrate comprising a display area and a non-display area (figures 4 and 5; paragraphs 98 and 99); (The TFT substrate for display device includes a first TFT T1 and a second TFT T2 that are disposed on a substrate SUB).
(b) 20A pixel disposed on the substrate (see paragraphs 60 and 61); (A pixel electrode PXL and a dummy pixel electrode GP are formed on the planarization layer PAC. A transparent electrode material, for example, indium tin oxide (ITO) is formed on the passivation layer PAS and is patterned to separately form the pixel electrode PXL in the first and second areas TA1 and TA2 and the dummy pixel electrode GP in the storage capacitor area STGA).
(c) A scan line extending in a first direction and connected to the pixel; and a data line extending in a second direction crossing the first direction and connected to the pixel (figure 8; paragraphs 138 and 139); (The gate driver IC 300 outputs a scan signal to gate line GL synchronized with the data voltage for sequentially selecting a pixel line to which the data voltage is applied).
(d) Wherein the pixel comprising: 25a light emitting diode disposed on the display area (figures 4 and 5; paragraphs 61 and 97); (The pixel electrode PXL is connected to the first source electrode through a contact hole. The pixel electrode PXL becomes a pixel electrode of a liquid crystal display, or becomes an anode electrode or a cathode electrode of an OLED).
(e) Wherein the lower electrode of the transistor overlaps with the gate electrode when 10viewed in a plan view with the channel interposed between the gate electrode and the lower electrode, and the lower electrode is electrically connected to the scan line (figure 5; paragraphs 105-107); (A first gate electrode G1 and a first dummy gate electrode GC1 are formed on the first gate insulating layer GI1 The first gate electrode G1 is formed in the first area TA1, and the first dummy gate electrode GC1 is formed in the storage capacitor area STGA. A metal material is formed on the first gate insulating layer GI1 and is patterned to form the first gate electrode G1 and the first dummy gate electrode GC1. The first gate electrode G1 is disposed to overlap the channel region A1 among the first semiconductor layers A1, SA1, and DA1, and the first dummy gate electrode GC1 is separated from the first gate electrode G1).   
However, Lee et al does not specifically show a channel overlapped with the gate electrode when viewed in a plan view.
In related art, Kim et al shows a channel overlapped with the gate electrode when viewed in a plan view (figure 6; paragraphs 59, 60, and 62); (The semiconductor layer 215 includes the active portion 215a at a center portion of the semiconductor layer 215, and source and drain contact portions 215b and 215c at both sides of the semiconductor layer 215. The active portion 215a is a channel of the semiconductor layer 215. The semiconductor layer 215 may be made of poly-crystalline silicon).
(see Kim et al; paragraphs 62 and 63).

Consider Claim 2, Lee et al shows that the lower electrode is disposed between the substrate and an active pattern comprising the channel of 15the transistor (figures 3; paragraphs 62 and 63); (The TFT substrate for a display device includes a first TFT T1 and a second TFT T2, that are disposed on a substrate SUB, and first to fourth storage capacitors C1 to C4. The first TFT T1 and the second TFT T2 may be separated from each other at a predetermined distance).

Consider Claims 3 and 4, Lee et al shows a scan line extending in a first direction, wherein the gate electrode of the transistor is electrically connected to the scan line, and a data line extending in a second direction different from the first direction, wherein the channel of the transistor is electrically connected to the data line (figure 8; paragraphs 138 and 139); (The gate driver IC 300 outputs a scan signal to gate line GL synchronized with the data voltage for sequentially selecting a pixel line to which the data voltage is applied).

Consider Claim 5, Lee et al shows that the voltage 41line extending in the second direction in the non-display area (figure 5; paragraphs 105-107); (A first gate electrode G1 and a first dummy gate electrode GC1 are formed on the first gate insulating layer GI1 The first gate electrode G1 is formed in the first area TA1, and the first dummy gate electrode GC1 is formed in the storage capacitor area STGA. A metal material is formed on the first gate insulating layer GI1 and is patterned to form the first gate electrode G1 and the first dummy gate electrode GC1. The first gate electrode G1 is disposed to overlap the channel region A1 among the first semiconductor layers A1, SA1, and DA1, and the first dummy gate electrode GC1 is separated from the first gate electrode G1).

Consider Claims 6 and 7, Lee et al shows a driving voltage line electrically connected to the voltage line, wherein the driving voltage line extending in a first direction in the display area (figures 7 and 8; paragraphs 30 and 31); (In the display area, a plurality of pixel areas are arranged in a matrix in which display elements are disposed. In the non-display area surrounding the display area, driving elements for driving the display elements of the pixel area are disposed).

Consider Claim 8, Lee et al shows the driving 10voltage line electrically connected to the voltage line through a contact hole, wherein the contact hole disposed on the non-display area (paragraphs 54 and 55); (The first source electrode S1 is connected to the source region SA1 of the first semiconductor layers A1, SA1, and DA1 through a contact hole, and the first drain electrode D1 is connected to the drain region DA1 of the first semiconductor layers A1, SA1, and DA1 through a contact hole. The first source and drain electrodes S1 and D1 become source and drain electrodes of the first TFT T1).

Consider Claim 9, Lee et al shows that the driving voltage is provided to the lower electrode thorough the voltage line, and 15wherein a voltage level of the driving voltage is corresponding to a high voltage of a scan signal (figures 7 and 8; paragraphs 30 and 31); (In the display area, a plurality of pixel areas are arranged in a matrix in which display elements are disposed. In the non-display area surrounding the display area, driving elements for driving the display elements of the pixel area are disposed). 

Consider Claim 11, Lee in view of Kim do not specifically show that the scan line transmits a scan signal which swings between a high voltage and a low voltage.  
However, the USPTO takes official notice that it is well known and expected in the art that the scan line transmits a scan signal which swings between a high voltage and a low voltage in order to drive the display elements (see Lee et al; paragraphs 134 and 135).

Consider Claims 12 and 13, Lee et al shows that the lower 10electrode receives a scan signal transmitted to the scan line, and a voltage line disposed on the non-display area (figure 5; paragraphs 105-107); (A first gate electrode G1 and a first dummy gate electrode GC1 are formed on the first gate insulating layer GI1 The first gate electrode G1 is formed in the first area TA1, and the first dummy gate electrode GC1 is formed in the storage capacitor area STGA. A metal material is formed on the first gate insulating layer GI1 and is patterned to form the first gate electrode G1 and the first dummy gate electrode GC1. The first gate electrode G1 is disposed to overlap the channel region A1 among the first semiconductor layers A1, SA1, and DA1, and the first dummy gate electrode GC1 is separated from the first gate electrode G1).   

Consider Claim 14, Lee et al show that15Consider  the voltage line electrically connected to the lower electrode through a contact hole, and wherein the contact hole disposed on the non-display area (paragraphs 54 and 55); (The first source electrode S1 is connected to the source region SA1 of the first semiconductor layers A1, SA1, and DA1 through a contact hole, and the first drain electrode D1 is connected to the drain region DA1 of the first semiconductor layers A1, SA1, and DA1 through a contact hole. The first source and drain electrodes S1 and D1 become source and drain electrodes of the first TFT T1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/25/2021